Wt-/5
                                 ELECTRONIC RECORD




COA #      01-13-01004-CR                         OFFENSE:       21.1 (Sex Assault of Child)

           Brian Victorian v. The State of
STYLE:     Texas                                  COUNTY:        Harris


COA DISPOSITION:        AFFIRM                    TRIAL COURT:   182nd District Court


DATE: 06/25/2015                   Publish: NO    TCCASE#:       1363644




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Brian Victorian v. The State of Texas       CCA#:
                                                                        gyy-zr
          PkDSB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          Wf^P                                        JUDGE:

DATE: _                                               SIGNED:                           PC:_

JUDGE:       fu^U^A^ZZ                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD